


Exhibit 10.1


SECOND Amendment to AMENDED AND RESTATED CREDIT, SECURITY AND GUARANTY AGREEMENT


SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT, SECURITY AND GUARANTY AGREEMENT
(this “Agreement”) is made as of this 10th day of July, 2015, by and among
ALPHATEC HOLDINGS, INC., a Delaware corporation (“Alphatec Holdings”), ALPHATEC
SPINE, INC., a California corporation (“Alphatec Spine”), ALPHATEC INTERNATIONAL
LLC, a Delaware limited liability company (“Alphatec International”), and
ALPHATEC PACIFIC, INC. (also known as Kabushiki-Kaisha Alphatec Pacific), a
Japanese company (“Alphatec Pacific” and together with Alphatec Holdings,
Alphatec Spine, and Alphatec International, each being referred to herein
individually as a “Borrower”, and collectively as “Borrowers”), and MIDCAP
FUNDING IV TRUST (formerly known as MidCap Funding IV, LLC, as Agent for
Lenders, “Agent”), and MIDCAP FUNDING IV TRUST, individually, as a Lender, and
the other financial institutions or other entities from time to time parties to
the Credit Agreement referenced below, each as a Lender.
RECITALS
A.Agent, Lenders, and Borrowers have entered into that certain Amended and
Restated Credit, Security and Guaranty Agreement, dated as of August 30, 2013 as
amended by the First Amendment to Credit, Security and Guaranty Agreement, dated
as of March 17, 2014 (the “Original Credit Agreement” and as the same is amended
hereby and as it may be further amended, modified, supplemented and restated
from time to time, the “Credit Agreement”), pursuant to which the Lenders have
agreed to make certain advances of money and to extend certain financial
accommodations to Borrowers and certain of its Affiliates in the amounts and
manner set forth in the Credit Agreement.


B.Borrowers have requested and Agent and Lenders have agreed, among other
things, to increase the Term Loan Commitment from $33,000,000 to $38,000,000
subject to and in accordance with the terms and conditions set forth in this
Agreement.


AGREEMENT
NOW, THEREFORE, in consideration of the foregoing, the terms and conditions set
forth in this Agreement, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Agent, Lenders and Borrowers
hereby agree as follows:
1.Recitals. This Agreement shall constitute a Financing Document and the
Recitals and each reference to the Credit Agreement in the Original Credit
Agreement, unless otherwise expressly noted, will be deemed to reference the
Credit Agreement as amended hereby. The Recitals set forth above shall be
construed as part of this Agreement as if set forth fully in the body of this
Agreement and capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to them in the Original Credit Agreement (including those
capitalize terms used in the Recitals hereto).
2.Amendments to Original Credit Agreement. Subject to the terms and conditions
of this Agreement, including, without limitation, the conditions to
effectiveness set forth in Section 5 below, the Original Credit Agreement is
hereby amended as follows:
(a)The following definitions are hereby added to Article 1 of the Original
Credit Agreement in their respective alphabetic order:

Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------




“Second Amendment Effective Date” means the effective date of that certain
Second Amendment to Amended and Restated Credit, Security and Guaranty
Agreement, dated as of July 10, 2015, among Borrowers, Agent and Lenders.


“Second Amendment Fee Letter” means that certain fee letter, dated as of the
Second Amendment Effective Date, from Agent to Alphatec Holdings and agreed and
accepted by Borrowers.


(b)The definition of “Fee Letter” appearing in Section 1.1 of the Original
Credit Agreement is hereby amended by replacing the clause “including the
Amended and Restated Fee Letter, dated as of August 30, 2013, and the First
Amendment Fee Letter” with the following:
“including the Amended and Restated Fee Letter, dated as of August 30, 2013, the
First Amendment Fee Letter and the Second Amendment Fee Letter”


(c)The definition of “Permitted Investments” appearing in Section 1.1 of the
Original Credit Agreement is hereby amended by inserting a new clause (j)
therein as set forth below and renaming the existing clause (j) therein as
clause “(k)”:
“(j) Investments consisting of accounts receivables from Affiliates resulting
from the sale of inventory to such Affiliates in the Ordinary Couse of Business,
so long as such sales are otherwise permitted pursuant to clause (y) of Section
5.8.”


(d)The definition of “Term Loan Commitment Amount” appearing in Section 1.1 of
the Original Credit Agreement is hereby amended by replacing it in its entirety
with the following:
“Term Loan Commitment Amount” means, (a) as to any Lender that is a Lender on
the Closing Date, the dollar amount set forth opposite such Lender’s name on the
Commitment Annex under the column “Term Loan Commitment Amount” as of the
Closing Date, as such amount may be adjusted from time to time by any amounts
assigned (with respect to such Lender’s portion of Term Loans outstanding and
its commitment to make advances in respect of the Term Loan) pursuant to the
terms of any and all effective assignment agreements to which such Lender is a
party, (b) as to any Lender that is a Lender on the Second Amendment Effective
Date, the dollar amount set forth opposite such Lender’s name on the Commitment
Annex under the column “Term Loan Commitment Amount” as of the Second Amendment
Effective Date, as such amount may be adjusted from time to time by any amounts
assigned (with respect to such Lender’s portion of Term Loans outstanding and
its commitment to make advances in respect of the Term Loan) pursuant to the
terms of any and all effective assignment agreements to which such Lender is a
party and (c) as to any Lender that becomes a Lender after the Second Amendment
Effective Date, the amount of the “Term Loan Commitment Amount(s)” of other
Lender(s) assigned to such new Lender pursuant to the terms of the effective
assignment agreement(s) pursuant to which such new Lender shall become a Lender,
as such amount may be adjusted from time to time by any amounts assigned (with
respect to such Lender’s portion of Term Loans outstanding and its commitment to
make advances in respect of the Term Loan) pursuant to the terms of any and all
effective assignment agreements to which such Lender is a party.


(e)Section 2.1(a)(i) of the Original Credit Agreement is hereby amended by
replacing it in its entirety with the following:
(1)
Term Loan Amounts. On the terms and subject to the conditions set forth herein,
the Lenders severally hereby agree to make to Borrowers a term loan in an
aggregate original principal amount equal to the Term Loan Commitment (“Term
Loan”). Each Lender’s obligation to


Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------




fund the Term Loan shall be limited to such Lender’s Term Loan Commitment
Percentage, and no Lender shall have any obligation to fund any portion of any
Term Loan required to be funded by any other Lender, but not so funded. No
Borrower shall have any right to reborrow any portion of the Term Loan that is
repaid or prepaid from time to time. The Term Loan shall be available in three
(3) tranches. The first tranche in an amount equal to Twenty-Eight Million
Dollars ($28,000,000.00) was advanced on the Closing Date. The second tranche in
an amount equal to Five Million Dollars ($5,000,000.00) was advanced in a single
advance on April 1, 2014. The third tranche in an amount equal to Five Million
Dollars ($5,000,000.00) will be advanced in a single advance on the Second
Amendment Effective Date.


(f)Annex A (Commitment Annex) to the Original Credit Agreement is hereby
replaced in its entirety with a new Annex A attached hereto as Exhibit A.
(g)Schedule 2.1(Amortization) to the Original Credit Agreement is hereby
replaced in its entirety with a new Schedule 2.1 attached hereto as Exhibit B.
(h)Schedules 3.17, 3.19, 5.7, 5.8, 5.14 and 9.2 to the Original Credit Agreement
are hereby replaced in their entirety, and Schedules 3.6, 4.4 and 8.2(h) are
hereby supplemented with the new corresponding schedules attached hereto as
Exhibit C.
3.Representations and Warranties; Reaffirmation of Security Interest; Updated
Schedules. Each Borrower hereby (a) confirms that all of the representations and
warranties set forth in the Credit Agreement are true and correct in all
material respects (without duplication of any materiality qualifier in the text
of such representation or warranty) with respect to such Borrower as of the date
hereof except to the extent that any such representation or warranty relates to
a specific date in which case such representation or warranty shall be true and
correct as of such earlier date, and (b) covenants to perform its respective
obligations under the Credit Agreement. Each Borrower further represents and
warrants that the organizational documents of such Borrower delivered to Agent
on or prior to March 17, 2014 in connection with the Original Credit Agreement
remain true, accurate and complete and have not been amended, supplemented or
restated and are, and continue to be, in full force and effect. Each Borrower
confirms and agrees that all security interests and Liens granted to Agent
continue in full force and effect, and all Collateral remains free and clear of
any Liens, other than those granted to Agent and Permitted Liens. Nothing herein
is intended to impair or limit the validity, priority or extent of Agent’s
security interests in and Liens on the Collateral. Each Borrower acknowledges
and agrees that the Credit Agreement, the other Financing Documents and this
Agreement constitute the legal, valid and binding obligation of each Borrower,
and are enforceable against each Borrower in accordance with its terms, except
as the enforceability thereof may be limited by bankruptcy, insolvency or other
similar laws relating to the enforcement of creditors’ rights generally and by
general equitable principles.
4.Costs and Fees. Borrowers shall be responsible for the payment of all
reasonable and documented out-of-pocket costs and fees of Agent’s counsel
incurred in connection with the preparation of this Agreement and any related
documents. If Agent or any Lender uses in-house counsel for any of these
purposes, Borrowers further agree that the Obligations include reasonable
charges for such work commensurate with the fees that would otherwise be charged
by outside legal counsel selected by Agent or such Lender for the work
performed.
5.Conditions to Effectiveness. This Agreement shall become effective as of the
date on which each of the following conditions has been satisfied, as determined
by Agent in its sole discretion:
(a)Borrowers shall have delivered to Agent this Agreement duly executed by an
authorized officer of each Borrower;
(b)Borrowers shall have delivered to Agent that certain fee letter, dated as of
or before the date hereof, from Agent to Alphatec Holdings and agreed and
accepted by Borrowers;
(c)Borrowers shall have delivered to Agent duly executed original Notes in favor
of each Lender with a face amount equal to such Lender’s Term Loan Commitment
under the Term Loan and, if applicable, any replacement Notes under the
Revolving Loan;
(d)Borrowers shall have timely delivered to Agent a duly executed disbursement
letter;
(e)Borrowers shall have delivered to Agent duly executed original signatures to
the other Financing Documents to which any Credit Party is a party reasonably
requested by Agent;
(f)Agent shall have received all consents required from Deerfield, pursuant to
the Deerfield

Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------




Intercreditor Agreement or otherwise, which are necessary for the execution and
delivery of this Agreement and the increase in the Term Loan Commitment Amount,
which consents shall be in writing and duly executed by each party thereto;
(g)all representations and warranties of Borrowers contained herein shall be
true and correct in all material respects (without duplication of any
materiality qualifier in the text of such representation or warranty) as of the
date hereof (and such parties’ delivery of their respective signatures hereto
shall be deemed to be its certification thereof), except to the extent such
representations and warranties expressly relate to a specific date, in which
case such representations and warranties were true and correct in all material
respects (without duplication of any materiality qualifier in the text of such
representation or warranty) on and as of such date;
(h)after giving effect to the agreements set forth herein, no Default or Event
of Default shall exist under any of the Financing Documents (and such parties’
delivery of their respective signatures hereto shall be deemed to be its
certification thereof);
(i)Agent shall have received UCC searches (the results of which are reasonably
acceptable to Agent) and, if necessary, filed copies of UCC financing
statements, collateral assignments, and termination statements, with respect to
the Collateral, as Agent shall request;
(j)Agent shall have received a certificate of the secretary of each Borrower
attaching the Organizational Documents of such Borrower (if modified since the
last delivery thereof to the Agent), good standing certificates of each US
Borrower certified by the Secretary of State of the state(s) of organization of
such Credit Party (as applicable) as of a date no earlier than ten (10) days
prior to the Closing Date, and duly executed copies of the completed borrowing
resolutions for Borrowers;
(k)Borrower shall have delivered such other documents, information,
certificates, records, permits, and filings as the Agent may reasonably request;
and
(l)Agent shall have received from Borrowers all of the fees owing pursuant to
this Agreement, including without limitation, Agent’s reasonable out-of-pocket
legal fees and expenses pursuant to Section 4 of this Agreement and other fees
due and owing under the Fee Letter.
6.Release. In consideration of the agreements of Agent and Required Lenders
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Borrower, voluntarily,
knowingly, unconditionally and irrevocably, with specific and express intent,
for and on behalf of itself and all of its respective parents, subsidiaries,
affiliates, members, managers, predecessors, successors, and assigns, and each
of their respective current and former directors, officers, shareholders,
agents, and employees, and each of their respective predecessors, successors,
heirs, and assigns (individually and collectively, the “Releasing Parties”) does
hereby fully and completely release, acquit and forever discharge each of Agent,
Lenders, and each their respective parents, subsidiaries, affiliates, members,
managers, shareholders, directors, officers and employees, and each of their
respective predecessors, successors, heirs, and assigns (individually and
collectively, the “Released Parties”), of and from any and all actions, causes
of action, suits, debts, disputes, damages, claims, obligations, liabilities,
costs, expenses and demands of any kind whatsoever, at law or in equity, whether
matured or unmatured, liquidated or unliquidated, vested or contingent, choate
or inchoate, known or unknown that the Releasing Parties (or any of them) has
against the Released Parties or any of them (whether directly or indirectly),
based in whole or in part on facts, whether or not now known, existing on or
before the Effective Date, that relate to, arise out of or otherwise are in
connection with: (i) any or all of the Financing Documents or transactions
contemplated thereby or any actions or omissions in connection therewith or (ii)
any aspect of the dealings or relationships between or among any or all of the
Borrowers, on the one hand, and any or all of the Released Parties, on the other
hand, relating to any or all of the documents, transactions, actions or
omissions referenced in clause (i) hereof. Each Borrower acknowledges that the
foregoing release is a material inducement to Agent’s and Required Lender’s
decision to enter into this Agreement and agree to the modifications
contemplated hereunder, and has been relied upon by Agent and Required Lenders
in connection therewith.
7.No Waiver or Novation. The execution, delivery and effectiveness of this
Agreement shall not, except as expressly provided in this Agreement, operate as
a waiver of any right, power or remedy of Agent, nor constitute a waiver of any
provision of the Credit Agreement, the Financing Documents or any other
documents, instruments and

Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------




agreements executed or delivered in connection with any of the foregoing.
Nothing herein is intended or shall be construed as a waiver of any existing
Defaults or Events of Default under the Credit Agreement or other Financing
Documents or any of Agent’s rights and remedies in respect of such Defaults or
Events of Default. This Agreement (together with any other document executed in
connection herewith) is not intended to be, nor shall it be construed as, a
novation of the Credit Agreement.
8.Affirmation. Except as specifically amended pursuant to the terms hereof, each
Borrower hereby acknowledges and agrees that the Credit Agreement and all other
Financing Documents (and all covenants, terms, conditions and agreements
therein) shall remain in full force and effect, and are hereby ratified and
confirmed in all respects by Borrowers. Each Borrower covenants and agrees to
comply with all of the terms, covenants and conditions of the Credit Agreement
and the Financing Documents, notwithstanding any prior course of conduct,
waivers, releases or other actions or inactions on Agent’s or any Lender’s part
which might otherwise constitute or be construed as a waiver of or amendment to
such terms, covenants and conditions.
9.Confidentiality. No Borrower will disclose the contents of this Agreement, the
Credit Agreement or any of the other Financing Documents to any third party
(including, without limitation, any financial institution or intermediary)
without Agent’s prior written consent, other than to Borrowers’ officers and
advisors on a need-to-know basis or as otherwise may be required by Law,
including to any court or regulatory agency having jurisdiction over such
Borrower. Each Borrower agrees to inform all such persons who receive
information concerning this Agreement, the Credit Agreement and the other
Financing Documents that such information is confidential and may not be
disclosed to any other person except as may be required by Law, including to any
court or regulatory agency having jurisdiction over such Borrower.
10.Miscellaneous.
(a)Reference to the Effect on the Credit Agreement. Upon the effectiveness of
this Agreement, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein,” or words of similar import shall mean and be a
reference to the Credit Agreement, as amended by this Agreement. Except as
specifically amended above, the Credit Agreement, and all other Financing
Documents (and all covenants, terms, conditions and agreements therein), shall
remain in full force and effect, and are hereby ratified and confirmed in all
respects by Borrowers.
(b)Incorporation of Credit Agreement Provisions. The provisions contained in
Section 11.6 (Indemnification), Section 12.8 (Governing Law; Submission to
Jurisdiction) and Section 12.9 (Waiver of Jury Trial) of the Credit Agreement
are incorporated herein by reference to the same extent as if reproduced herein
in their entirety.
(c)Headings. Section headings in this Agreement are included for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose.
(d)Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be deemed an original and all of which when taken together
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Agreement by facsimile or by electronic mail delivery of an
electronic version (e.g., .pdf or .tif file) of an executed signature page shall
be effective as delivery of an original executed counterpart hereof and shall
bind the parties hereto.
(e)Entire Agreement.    This Agreement constitutes the entire agreement and
understanding among the parties hereto and supersedes any and all prior
agreements and understandings, oral or written, relating to the subject matter
hereof.
(f)Severability. In case any provision of or obligation under this Agreement
shall be invalid, illegal or unenforceable in any applicable jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.
(g)Successors/Assigns. This Agreement shall bind, and the rights hereunder shall
inure to, the respective successors and assigns of the parties hereto, subject
to the provisions of the Credit Agreement and the other Financing Documents.


[SIGNATURES APPEAR ON FOLLOWING PAGES]


 

Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, intending to be legally bound, and intending that this
document constitute an agreement executed under seal, the undersigned have
executed this Agreement under seal as of the day and year first hereinabove set
forth.


AGENT:
MIDCAP FUNDING IV TRUST, a Delaware statutory trust 
By: Apollo Capital Management, L.P.,
its investment manager


By:Apollo Capital Management GP, LLC,
its general partner




By: /s/ Mauriced Amsellem  
Name: Maurice Amsellem
Title: Authorized Signatory
LENDERS
MIDCAP FUNDING IV TRUST, a Delaware statutory trust 
By: Apollo Capital Management, L.P.,
its investment manager


By:Apollo Capital Management GP, LLC,
its general partner




By: /s/ Mauriced Amsellem   
Name: Maurice Amsellem
Title: Authorized Signatory







[Signatures Continue on Following Page]

Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------




BORROWERS:


 
ALPHATEC HOLDINGS, INC.,
a Delaware corporation
By: /s/ Michael O’Neill  
Name: Michael O’Neill
Title: Chief Financial Officer


 




ALPHATEC SPINE, INC.,
a California corporation
By: /s/ Michael O’Neill  
Name: Michael O’Neill
Title: Chief Financial Officer


 
 
ALPHATEC INTERNATIONAL LLC,
a Delaware limited liability company
By: /s/ Ebun S. Garner,Esq.
Name: Ebun S. Garner, Esq.
Title: General Counsel and SVP, Alphatec Holdings, Inc., General Partner of
Alphatec Holdings, International C.V., Sole Member


 
 
ALPHATEC PACIFIC, INC.,
a Japanese company
By: /s/ Ebun S. Garner,Esq.
Name: Ebun S. Garner, Esq.
Title: Director




Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------






 
EXHIBIT A
Annex A to Credit Agreement (Commitment Annex)


Lender
Revolving Loan Commitment Amount
Revolving Loan Commitment Percentage
Term Loan Commitment Amount
Term Loan Commitment Percentage
MidCap Funding IV Trust
$40,000,000
100%
$30,793,478.30
100%
TOTALS
$40,000,000
100%
$30,793,478.30
100%








Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------








EXHIBIT B
Schedule 2.1 - Amortization
Commencing on (i) (A) the first day of the first calendar month following the
advance of the initial tranche of the Term Loan made on the Closing Date and
continuing on the first day of each calendar month (each, a “Payment Date”)
thereafter to but not including the Payment Date occurring on January 1, 2016,
Borrowers shall pay to Agent as a principal payment under the first tranche of
the Term Loan, an amount equal to the Tranche 1 Amortization Payment (defined
below) as an amortization payment in respect of such advance under the Term
Loan, plus (B) the first day of the calendar month following the sixth
(6th) month anniversary of the advance of the second tranche of the Term Loan
made pursuant to Section 2.1(a)(i) and continuing on each Payment Date
thereafter to but not including the Payment Date occurring on January 1, 2016,
Borrowers shall pay to Agent as a principal payment under the second tranche of
the Term Loan, an amount equal to the Tranche 2 Amortization Payment (defined
below) as an amortization payment in respect of such advance under the Term
Loan, it being understood that no principal payment is required to be made in
respect of the third tranche of the Term Loan advance on the Second Amendment
Effective Date (other than as required by clause (ii) of this Schedule), and
(ii) the Payment Date occurring on January 1, 2016 and on each Payment Date
thereafter, Borrowers shall pay to Agent as a principal payment under the Term
Loan, an amount equal to $500,000 as an amortization payment in respect of all
tranches of the Term Loan.
The term “Tranche 1 Amortization Payment” means, (i) for each Payment Date prior
to the Termination Date, an amount equal to [***] and (ii) for the Termination
Date an amount equal to the entire remaining outstanding principal balance under
the Term Loans.
The term “Tranche 2 Amortization Payment” means, (i) for each Payment Date
following the sixth (6th)month anniversary of the advance of the second tranche
of the Term Loan made pursuant to Section 2.1(a)(i), but prior to the
Termination Date, a straight-line amortization payment equal to [***] divided by
the number of Payment Dates between such sixth (6th) month anniversary and the
Commitment Expiry Date and (ii) for the Termination Date an amount equal to the
entire remaining outstanding principal balance under the Term Loans (without
duplication of amounts paid pursuant to clause (ii) of the definition of Tranche
1 Amortization Payment).
Notwithstanding anything to the contrary contained in the foregoing, the entire
remaining outstanding principal balance under the Term Loan shall mature and be
due and payable upon the Termination Date.



Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------








EXHIBIT C
Borrower Schedules






SCHEDULE 5.7
PERMITTED INVESTMENTS
None.



Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.

